The judgment of Supreme Court, New York County (Martin Evans, J.), entered September 7, 1983, is hereby vacated and the following order entered in its stead: Determination of the Commissioner of Correction of the City of New York, made April 26, 1983, approving the March 30,1983 report and recommendation of the Chief Administrative Law Judge, is unanimously confirmed and the petition, brought pursuant to CPLR article 78, is dismissed, without costs.
We have examined the record and find the determination to be supported by substantial evidence. Further, we find no arbitrary or capricious action in the manner by which this conclusion was reached nor in the penalty assessed upon petitioner. Accordingly, that determination should be confirmed in all respects and the petition dismissed. Concur — Ross, J. P., Carro, Fein and Kassal, JJ.